 

Exhibit 10.17

 

CIVEO CORPORATION

 

EMPLOYEE PHANTOM UNIT AGREEMENT

 

(For U.S. Employees only)

 

This Phantom Unit Agreement (“Agreement”) is made between Civeo Corporation, a
Delaware Corporation (the “Company”) and _________________ (the “Participant”),
regarding an award (“Award”) of ____________ Phantom Units granted to the
Participant on ______________ (the “Grant Date”), pursuant to the 2014 Equity
Participation Plan of Civeo Corporation (the “Plan”), such number of Phantom
Units subject to the following terms and conditions:

 

1.       Relationship to Plan. This Award is subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee thereunder and are
in effect on the date hereof. Except as otherwise provided herein, capitalized
terms shall have the same meanings ascribed to them under the Plan. The Phantom
Units are intended to represent a Performance Award under the Plan, representing
the right to receive the value of a share of Common Stock in cash, subject to
the satisfaction of the terms and conditions of this Agreement.

 

2.       Vesting Schedule and Settlement.

 

(a)     Except as otherwise provided, the Phantom Units shall vest with respect
to 25% of the shares of Common Stock subject thereto on the first, second, third
and fourth anniversary of the Grant Date; provided that the Participant remains
in continuous employment or other service with the Company or its Affiliates
through each applicable vesting date. The period beginning on the Grant Date and
ending on the vesting date is the “Restricted Period” with respect to each
Phantom Unit.

 

(b)     Within 10 days following vesting with respect to a Phantom Unit pursuant
to Sections 2(a), 3(b) or 3(c), the Participant shall be entitled to receive a
cash payment equal to the Fair Market Value of a share of Common Stock on the
applicable vesting date.

 

3.       Effect of Termination of Employment

 

(a)     If the Participant’s employment with the Company and all Affiliates
terminates under any circumstances not described in Section 3(b), all unvested
Phantom Units shall be immediately forfeited as of the date of the Participant’s
termination.

 

(b)     If the Participant’s employment terminates due to death or Disability,
the unvested Phantom Units shall vest in full and the Restricted Period shall
terminate as of the date of the Participant’s termination of employment. For
this purpose, Disability means the Participant’s disability that entitles the
Participant to receive benefits under a long-term disability plan of the
Company.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     In the event of a Change of Control of Civeo Corporation, all units
shall vest upon the date of Change of Control (when such is to have occurred as
declared by the Board of Directors) and the participant will be paid the value
of the units no later than 10 days following the date of the Change of Control.

 

4.       Dividend Equivalent Rights. This grant of Phantom Units includes a
tandem Dividend Equivalent Right (“DER”) with respect to each Phantom Unit. The
DER shall entitle the participant to receive, as evidenced by entry in a
bookkeeping account, during the Restricted Period, the equivalent value in cash
of dividends paid on common stock of the corporation, if and when declared.
Tandem DER’s shall be subject to vesting and forfeiture under the same terms and
conditions as apply to the Phantom Units to which they are attached, and will be
paid in cash, without interest, at the same time as the underlying Phantom Units
are paid pursuant to Section 2. DER’s shall be credited to the Participant’s
bookkeeping account at the same time as dividends paid to shareholders.

 

5.       No Rights as Shareholder. The Participant shall have no rights as a
shareholder as a result of the grant of Phantom Units hereunder.

 

6.       Assignment of Award. The Participant’s rights under this Agreement and
the Plan are personal; no assignment or transfer of the Participant’s rights
under and interest in this Award may be made by the Participant other than by
will, by beneficiary designation, by the laws of descent and distribution or by
a qualified domestic relations order.

 

7.       Withholding. To the extent that the grant, vesting or payment of a
Phantom Unit results in the receipt of compensation by the Participant with
respect to which the Company or its Affiliate has a tax withholding obligation
pursuant to applicable law, the Company or its Affiliate is authorized to
withhold from any payment due under this Agreement or from any other
compensation or other amount owing to the Participant the amount of such
applicable taxes or other statutory remittances payable in respect of the lapse
of restrictions hereon and to take such other action as may be necessary in the
opinion of the Company or its Affiliate to satisfy its withholding obligations
for the payment of such taxes or other statutory remittances.

 

8.       No Employment Guaranteed. The Agreement does not constitute a contract
of employment, and no provision of this Agreement shall confer any right upon
the Participant to continued employment with the Company or any Affiliate, or
limit the ability of the Company or any Affiliate to discharge the Participant
at will.

 

9.       Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas.

 

10.     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and upon any person
lawfully claiming under the Participant.

 

 
 

--------------------------------------------------------------------------------

 

 

11.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

12.     Committee’s Powers. No provision contained in this Agreement shall in
any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee pursuant to the terms of the Plan, including, without
limitation, the Committee’s rights to make certain determinations and elections
with respect to the Phantom Units.

 

13.     Amendment. This Agreement cannot be modified, altered or amended, except
by an agreement, in writing, signed by both the Company and the Participant.

 

14.     Section 409A.

 

(a)     The Phantom Units granted pursuant to this Agreement are intended to
comply with or be exempt from Code Section 409A, and ambiguous provisions
hereof, if any, shall be construed and interpreted in a manner consistent with
such intent. No payment, benefit or consideration shall be substituted for the
Phantom Units if such action would result in the imposition of taxes under Code
Section 409A. Notwithstanding anything in this Agreement to the contrary, if any
Plan provision or this Agreement results in the imposition of an additional tax
under Code Section 409A, that Plan provision or provision of this Agreement
shall be reformed, to the extent permissible under Code Section 409A, to avoid
imposition of the additional tax, and no such action shall be deemed to
adversely affect the Participant’s rights to the Phantom Units.

 

(b)     Notwithstanding any provision of the Agreement to the contrary, if the
Participant is identified by the Company as a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) on the date on which the Participant
has a “separation from service” (other than due to death) within the meaning of
Treasury Regulation § 1.409A-1(h), the Phantom Units payable or settled on
account of a separation from service that are deferred compensation subject to
Code Section 409A shall be paid or settled on the earliest of (i) the first
business day following the expiration of six months from the Participant’s
separation from service, (ii) the date of the Participant’s death, or (iii) such
earlier date as complies with the requirements of Code Section 409A.

 

(c)     For all purposes of this Agreement, the Participant shall be considered
to have terminated employment with the Company and its Affiliates when the
Participant incurs a “separation from service” with the Company within the
meaning of Treasury Regulation § 1.409A-1(h).

 

CIVEO CORPORATION

 

 

 

Date:____________________

By:

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

 

 

       

 

Title:

 

 

 

The Participant hereby accepts the foregoing Agreement, subject to the terms and
provisions of the Plan and administrative interpretations thereof referred to
above.

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

Date:____________________

 

 

 

[Name] 

 

 

 

 